Judge Logan
delivered the opinion of the court.
This was an action of trespass, vi et armis, for entering the plaintiff’s close and taking and carrying away a negro girl, the alledged property of the plaintiff, and detaining her for the space of ten days.
The case was referred to arbitrators, who .returned as their award, that the right to the slave was in the defendant; that the plaintiff should deliver her to him; and pay the cost of this suit.
The following exceptions were taken to the award, which have been assigned as error in this court:
1. That the matter in controversy was not thereby determined.
2. That in this action it was improper to award a restoration of the slave. .
3. That the award was not responsive to the submission.
The court sustained the award and rendered judgment thereon for the cost only, conceiving that the arbitrators in deciding upon the right to the slave, had exceeded their au*360thority, aftd that in that respect the award ought to be dis-* regarded.
Hardin for appellant, Wicldiffe for appellee.
As to the first question, the submission was not merely of the matter properly in controversy in that suit; but also of the title to ihe negro in dispute. Admitting, however. that the submission did not extend to the right of property, as the suit did not necessarily involve the right, then the only question would have been with regard to damages. And as the arbitrators have awarded none, and that the plaintiff should pay the cost of the suit, it is quite obvious that they thought he had sustained none, and ought, for improperly bringing the defendant into court, to pay the cost which he had thereby incurred.
It is, therefore, the opinion of this court, that the judgment should be affirmed with cost,